DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on January 31, 2022 has been entered.
Claims 1, 13 and 17 have been amended.
Claims 1-20 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the rejection under 35 USC § 112 is withdrawn.

Response to Arguments
Applicants have argued the cited art does not teach or suggest certain feature(s) recited by the amended independent claims (Remarks, pages 8-11). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection as set forth in below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10841791 B1 - hereinafter "Zhang", in view of US 20210034350 A1 - hereinafter "Chen", in view of US 20170010874 A1 - hereinafter "Rosset", and in view of US 20130232481 A1 - hereinafter "Yamashita".

With respect to claim 1, Zhang teaches,
A method, comprising: registering, by a computer device, a device to a network; - "When the characteristics of UE 110 (device) have been determined, the characteristics may be stored in a profile associated with UE 110 and UE 110 may register with, for example, FOTA server 150 (computer device) using the profile (block 520)." (col. 12:39-42; Fig. 5)
collecting, by the computer device, device data from the device through the network; - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 (computer device) may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5)
predicting, by the computer device and using the machine learning model, a time when the device will be in an inactive system state; and - "In addition, the system may utilize machine learning algorithms to determine patterns associated with UEs 110. For example, the system may monitor capabilities and activities associated with UEs 110 and may determine the best time for UEs 110 to receive the FOTA update transmissions based on the capabilities and activities. For example, the machine learning algorithm may predict times when UEs 110 are not active or experiencing a low level of activity (e.g., not transmitting or receiving large amounts of data) and may determine that the low activity times associated with UEs are optimal times to transmit FOTA updates." (col. 13:66-14:10). "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 (computer device) may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110." (col. 14:13-18)
automatically scheduling, by the computer device and based on the predicting, an application of the update for the time when the device is in the inactive system state. - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110. For example, FOTA server 150 may be able to schedule a transmission of a firmware package to UE 110 when UE 110 is most likely online and attached to a base station 130 that is not congested. In addition, FOTA server 150 (computer device) may be able to schedule the firmware installation at a time when UE 110 (device) is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25). "Since FOTA server 150 is network resource aware, FOTA server 150 may transmit the firmware packages to UEs 110 dynamically using an automatic smart scheduling mechanism in order to satisfy the customer request, optimize the network efficiency, minimize network congestion, and minimize service interruption for UEs 110." (col. 14:64-15:2)
compiling, by the computer device, training data from the collected device data; training, by the computer device, a machine learning model using the training data;
However, in analogous art for machine learning, Chen teaches:
"The various steps outlined below may be performed by the projected upgrade time service (PUTS) (see e.g., FIG. 1)." [0036]; Fig. 2
"Turning to FIG. 2, in Step 200, a historical tuple set (collected device data) is retrieved from a historical tuple pool (HTP). In one embodiment of the invention, the historical tuple set may encompass a collection of historical tuples. Further, each historical tuple may refer to a finite ordered list (or sequence) of elements, which at least includes a set of upgrade time relevant indicators and an actual upgrade time captured for a previously completed upgrade process instantiated on a hyper-converged infrastructure (HCI) cluster." [0037]; Fig. 2
"In Step 202, the historical tuple set (retrieved in Step 200) is partitioned into two historical tuple subsets. In one embodiment of the invention, a first historical tuple subset (training data) may include a first portion of a cardinality (or number) of historical tuples in the historical tuple set, whereas a second historical tuple subset may include a second portion (or remainder) of the cardinality of historical tuples in the historical tuple set. Further, the first historical tuple subset may also be referred herein as a learning model training set, while the second historical tuple subset may also be referred herein as a learning model validation set." [0038]; Fig. 2
"In Step 204, a learning model is trained using the first historical tuple subset (i.e., the learning model training set) (obtained in Step 202)." [0040]; Fig. 2

Zhang does not explicitly teach checking, by the computer device, whether an update will cause a loss of operation for the device;
However, in analogous art for software deployment, Rosset teaches:
"Various embodiments of the present disclosure provide a system 100 for automatically provisioning storage devices (e.g., storage blades 132 or rack servers 140) upon installation of the devices and for performing software upgrades for the storage devices when upgrades are available." [0015]; Fig. 1
"FIG. 2 illustrates an example block diagram of a fabric interconnect device 104 (computer device) in accordance with certain embodiments. In addition to the computer system elements described above, fabric interconnect device 104 includes a management system 220." [0039]; Fig. 2
"The management system 220 may periodically (or in response to a notification of newly available software components) compare available software components against the software components installed in the storage device 300. If it is determined that a software component may be updated, the update may be performed immediately, performed later based on a maintenance policy set up by a user, or a user may be prompted for permission to perform the upgrade. In some embodiments, before the upgrade is performed, management system 220 may determine whether the upgrade would result in a disruption of service by the storage device 300 to other devices in system 100." [0059]

Zhang does not explicitly teach wherein the collected device data includes device groups.
However, in analogous art for software deployment, Yamashita teaches:
"In the client terminal (client computer) 31, for example, the installer program 41 in the delivered agent installer package 4 is executed on the operating system (OS)....The installer program 41 includes an installer 42, a group determination module 43, a display controller 44, an input controller 45, an agent information transmitter 46, and a client ID receiver 47." [0052]; Fig. 3
"The agent information transmitter 46 transmits to the management server 2 (agent information receiver 25) the agent information indicative of the computer name 51A of the client terminal 31, which is stored in the information storage 51, and the group ID of the group to which the client terminal 31 belongs (block B23)." [0101]; Fig., 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Yamashita's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to reduce the cost of managing client terminals, as suggested by Yamashita [0134].

With respect to claim 2, Zhang teaches,
withholding, by the computer device, the update from the device in an active system state. - "In addition, UE 110 may be online and active (i.e., transmitting data) during particular time periods. UE 110 may further be online and idle during certain time periods. By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:58-67) Thus, FOTA server 150 would not send UE 110 a firmware package when UE 110 is online and active.

With respect to claim 5, Zhang teaches,
applying, by the computer device, the update to the device in the inactive system state. - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67). "In one implementation, when UE 110 receives the FOTA update, UE 110 may automatically install the FOTA update. In this implementation, UE 110 may install the FOTA update without receiving an additional instruction from FOTA server 150. In another implementation, the FOTA update may include instructions indicating when UE 110 should install the FOTA update. In this implementation, UE 110 may install the FOTA update at the time indicated in the instructions in the FOTA update." (col. 16:66-17:7)

With respect to claim 7, Zhang teaches,
classifying, by the computer device, a region of the network which contains the device. - "In addition, FOTA server 150 may connect to a location service to track a location associated with UE 110. For example, if UE 110 is a mobile IoT device, the location of UE 110 may be monitored to determine which cells or tracking areas UE 110 visits most frequently. In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:1-9). "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 (region) are most congested and when base stations 130 (region) are free of congestion." (col. 13:37-47). 

With respect to claim 8, Zhang teaches,
wherein the classifying includes classifying the region into a category of an active system state or an inactive system state. - "In addition, FOTA server 150 may connect to a location service to track a location associated with UE 110. For example, if UE 110 is a mobile IoT device, the location of UE 110 may be monitored to determine which cells or tracking areas UE 110 visits most frequently. In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:1-9). "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 (region) are most congested (active) and when base stations 130 (region) are free of congestion (inactive)." (col. 13:37-47). 

With respect to claim 10, Zhang teaches,
wherein the inactive system state represents the device is not in use. - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67).

With respect to claim 12, Zhang teaches,
determining, by the computer device, inactive regions of the network in view of the collected device data. - "In addition, FOTA server 150 may connect to a location service to track a location associated with UE 110. For example, if UE 110 is a mobile IoT device, the location of UE 110 may be monitored to determine which cells or tracking areas UE 110 visits most frequently. In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:1-9). "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 (region) are most congested and when base stations 130 (region) are free of congestion (inactive)." (col. 13:37-47). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen, Rosset and Yamashita, and in view of US 20200019393 A1 - hereinafter "Vichare".

With respect to claim 3, Zhang et al. do not explicitly teach,
wherein the withholding the update includes intercepting the update from a parent service of the device.
However, in analogous art for software deployment, Vichare teaches:
"One or more development teams 108 or one or more external vendor(s) 110 may provide a software update 112 to the server 104. For example, the development team 108 may include a software development team is associated with the manufacturer of the computing devices 102." [0022]
"For example, in FIG. 1, the server 104 may receive the software update 112 from an internal development team 108 or from an external vendor 110. The server 104 may perform the testing 114 and the verification 116 on the software update 112 and until the testing 114 and the verification 116 passes, indicating that the software 112 is ready for deployment." [0049]
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen, Rosset and Yamashita, and in view of US 20190155594 A1 - hereinafter "Nakaguma".

With respect to claim 6, Zhang et al. do not explicitly teach,
notifying, by the computer device, a user of the device of the application of the update.
However, in analogous art for software deployment, Nakaguma teaches:
"The device management server unit 61 sends a message for notifying the user that the software update is completed to the device management client unit 71 (step 316)." [0085]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset and Yamashita with Nakaguma's teachings because doing so would provide Zhang/Chen/Rosset/Yamashita's system with the ability to facilitate software updates by providing feedback during the software update process, as suggested by Nakaguma [0001-0002].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen, Rosset and Yamashita, and in view of US 20140149644 A1 - hereinafter "Park".

With respect to claim 9, Zhang et al. do not explicitly teach,
wherein the inactive system state indicates the device is in a powered state lower than a powered state of the device in an active system state.
However, in analogous art for software deployment, Park teaches:
"In addition, the controller 170 may control each component of the electronic apparatus 100 so that the electronic apparatus 100 may have an operation state corresponding to a determined operation mode. Specifically, the electronic apparatus 100 has a normal mode, a plurality of power-saving modes, and an off mode. Herein, the normal mode is an operation mode where power is supplied to each component of the electronic apparatus 100 in order to execute a process requested by a user, the power-saving mode is an operation mode where power supply to a specific component is cut off or minimized in order to minimize power consumption of the electronic apparatus 100, and the off mode is an operation mode where the electronic apparatus 100 is not operated." [0069]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset and Yamashita with Park's teachings because doing so would provide Zhang/Chen/Rosset/Yamashita's system with the ability to facilitate the updating of firmware, as suggested by Park [0003].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen, Rosset and Yamashita, and in view of US 20170192796 A1 - hereinafter "Kunjuraman".

With respect to claim 11, Zhang teaches,
wherein the collected device data includes location data, motion sensor data, and applications running on the device. - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "For example, UE 110 may include...a motion sensor..." (col. 3:53&3:63). "Process 500 may begin when a profile is created for UE 110 (block 510). For example, UE 110 may be brought online and characteristics of UE 110 may be determined by FOTA server 150. The characteristics may include, for example, the make, model, and current firmware version of UE 110." (col. 11:63-12:1)
Zhang et al. do not explicitly teach wherein the collected device data includes room-based data.
However, in analogous art for software deployment, Kunjuraman teaches:
"The networked device 15 also includes one or more sensors 28." [0017]
"The sensors 28 may include, for example, a temperature sensor, a humidity sensor, a motion sensor, a pressure sensor, an audio sensor, and the like. The sensors 28 may be configured to collect data relating to the premises 10 (e.g., temperature data, humidity data, pressure data, sound data, motion data, and the like). For example, a sensor 28 may be configured to collect temperature data relating to a specific room in the premises 10 in which the networked device 15 is installed. The data collected by the sensors 28 may be transmitted to the hub 20 through the input/output interface 26, and the hub 20 may process the data from the sensors 28 to determine whether any warnings, alarms, or other actions should be taken. " [0020]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset and Yamashita with Kunjuraman's .

Claims 4, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen and Rosset, and in view of US 20200356354 A1 - hereinafter "Mitra", and in view of US 20130232481 A1 - hereinafter "Yamashita".

With respect to claim 4, Zhang et al. do not explicitly teach,
wherein the update is an operating system update.
However, in analogous art for software deployment, Mitra teaches:
"For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset and Yamashita with Mitra's teachings because doing so would provide Zhang/Chen/Rosset/Yamashita's system with the ability to perform software updates in a manner that reduces the burden on end-users and network administrators, as suggested by Mitra [0004].

With respect to claim 13, Zhang teaches,
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: - Fig. 4
register devices to a network; - "When the characteristics of UE 110 (device) have been determined, the characteristics may be stored in a profile associated with UE 110 and UE 110 may register with, for example, FOTA server 150 using the profile (block 520)." (col. 12:39-42; Figs. 1 & 5)
collect data from the devices; - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5)
classify regions of the network which contain the devices as an inactive region or an active region based on the machine learning model; - "In addition, FOTA server 150 may connect to a location service to track a location associated with UE 110. For example, if UE 110 is a mobile IoT device, the location of UE 110 may be monitored to determine which cells or tracking areas UE 110 visits most frequently. In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:1-9). "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times region) are most congested (active) and when base stations 130 (region) are free of congestion (inactive)." (col. 13:37-47). "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110." (col. 14:13-18)
predict when a device of the devices is in an inactive system state based on determining that the device is in the inactive region of the network; - "For example, the machine learning algorithm may predict times when UEs 110 are not active or experiencing a low level of activity (e.g., not transmitting or receiving large amounts of data) and may determine that the low activity times associated with UEs are optimal times to transmit FOTA updates." (col. 14:5-10). "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network efficiency and to minimize service interruption to UE 110." (col. 14:13-18). "In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 are most congested and when base stations 130 (region) are free of congestion (inactive)." (col. 13:42-47). 
automatically schedule an update for when the device is in the inactive system state; - "By continuously monitoring the activity and location patterns of UE 110 and the network conditions and by utilizing machine learning to predict patterns of base stations 130 and UE 110, FOTA server 150 may be able to schedule a FOTA update in order to maximize network computer device) may be able to schedule the firmware installation at a time when UE 110 (device) is online and idle, so as to minimize disruption to the normal operations of UE 110." (col. 14:13-25). "Since FOTA server 150 is network resource aware, FOTA server 150 may transmit the firmware packages to UEs 110 dynamically using an automatic smart scheduling mechanism in order to satisfy the customer request, optimize the network efficiency, minimize network congestion, and minimize service interruption for UEs 110." (col. 14:64-15:2)
apply the update when the device is in the inactive system state; and - "By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle)." (col. 12:61-67). "In one implementation, when UE 110 receives the FOTA update, UE 110 may automatically install the FOTA update. In this implementation, UE 110 may install the FOTA update without receiving an additional instruction from FOTA server 150. In another implementation, the FOTA update may include instructions indicating when UE 110 should install the FOTA update. In this implementation, UE 110 may install the FOTA update at the time indicated in the instructions in the FOTA update." (col. 16:66-17:7)
Zhang does not explicitly teach compile training data from the collected data; train a machine learning model using the training data;
However, in analogous art for machine learning, Chen teaches:
The various steps outlined below may be performed by the projected upgrade time service (PUTS) (see e.g., FIG. 1)." [0036]; Fig. 2
"Turning to FIG. 2, in Step 200, a historical tuple set (collected device data) is retrieved from a historical tuple pool (HTP). In one embodiment of the invention, the historical tuple set may encompass a collection of historical tuples. Further, each historical tuple may refer to a finite ordered list (or sequence) of elements, which at least includes a set of upgrade time relevant indicators and an actual upgrade time captured for a previously completed upgrade process instantiated on a hyper-converged infrastructure (HCI) cluster." [0037]; Fig. 2
"In Step 202, the historical tuple set (retrieved in Step 200) is partitioned into two historical tuple subsets. In one embodiment of the invention, a first historical tuple subset (training data) may include a first portion of a cardinality (or number) of historical tuples in the historical tuple set, whereas a second historical tuple subset may include a second portion (or remainder) of the cardinality of historical tuples in the historical tuple set. Further, the first historical tuple subset may also be referred herein as a learning model training set, while the second historical tuple subset may also be referred herein as a learning model validation set." [0038]; Fig. 2
"In Step 204, a learning model is trained using the first historical tuple subset (i.e., the learning model training set) (obtained in Step 202)." [0040]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang with Chen's teachings because doing so would provide Zhang's system with the ability to produce optimized learning models for predicting software upgrade times, as suggested by Chen [0017].
check whether the update will cause a loss of operation for the device;
However, in analogous art for software deployment, Rosset teaches:
"Various embodiments of the present disclosure provide a system 100 for automatically provisioning storage devices (e.g., storage blades 132 or rack servers 140) upon installation of the devices and for performing software upgrades for the storage devices when upgrades are available." [0015]; Fig. 1
"FIG. 2 illustrates an example block diagram of a fabric interconnect device 104 (computer device) in accordance with certain embodiments. In addition to the computer system elements described above, fabric interconnect device 104 includes a management system 220." [0039]; Fig. 2
"The management system 220 may periodically (or in response to a notification of newly available software components) compare available software components against the software components installed in the storage device 300. If it is determined that a software component may be updated, the update may be performed immediately, performed later based on a maintenance policy set up by a user, or a user may be prompted for permission to perform the upgrade. In some embodiments, before the upgrade is performed, management system 220 may determine whether the upgrade would result in a disruption of service by the storage device 300 to other devices in system 100." [0059]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang and Chen with Rosset's teachings because doing so would provide Zhang/Chen's system with the ability to avoid or minimize disruption of service for storage devices by tailoring software upgrades, as suggested by Rosset [0061].
notify a user of the application of the update to the device in the inactive system state.
However, in analogous art for software deployment, Mitra teaches:
"For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8
"In many cases, this process is scheduled for period(s) of time 126 in which a user is not using the first device 120, for example during nighttime or early morning hours." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen and Rosset with Mitra's teachings because doing so would provide Zhang/Chen/Rosset's system with the ability to perform software updates in a manner that reduces the burden on end-users and network administrators, as suggested by Mitra [0004].
Zhang does not explicitly teach wherein the collected device data includes device groups.
However, in analogous art for software deployment, Yamashita teaches:
"In the client terminal (client computer) 31, for example, the installer program 41 in the delivered agent installer package 4 is executed on the operating system (OS)....The installer program 41 includes an installer 42, a group determination module 43, a display controller 44, an input controller 45, an agent information transmitter 46, and a client ID receiver 47." [0052]; Fig. 3
The agent information transmitter 46 transmits to the management server 2 (agent information receiver 25) the agent information indicative of the computer name 51A of the client terminal 31, which is stored in the information storage 51, and the group ID of the group to which the client terminal 31 belongs (block B23)." [0101]; Fig., 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset and Mitra with Yamashita's teachings because doing so would provide Zhang/Chen/Rosset/Mitra's system with the ability to reduce the cost of managing client terminals, as suggested by Yamashita [0134].

With respect to claim 14, Zhang teaches,
wherein the program instructions are executable to withhold the update when the device is in the active region. - "For example, the firmware or software images or files may not be able to be transferred to the devices at certain times due to congestion of the network." (col. 2:40-43). "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 (region) are most congested (active) and when base stations 130 (region) are free of congestion (inactive)." (col. 13:37-47).

With respect to claim 15, Zhang teaches, 
wherein the collected data includes instructions for the devices. - "Process 500 may continue by monitoring an activity pattern (instructions) and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5)

With respect to claim 16, Zhang teaches,
wherein the program instructions are executable to monitor instructions which indicate the devices are in the inactive region of the network. - "In addition, FOTA server 150 may connect to a location service to track a location associated with UE 110. For example, if UE 110 is a mobile IoT device, the location of UE 110 may be monitored to determine which cells or tracking areas UE 110 visits most frequently. In addition, FOTA server 150 may monitor the location of UE 110 and may determine which base stations 130 UE 110 is attached to for the greatest amount of time (e.g., per day, per week, per month, etc.)." (col. 13:1-9). "Network conditions may be monitored to determine network load and congestion levels (block 550). For example, network conditions in different tracking area and congestions levels associated with different base stations 130 may be continuously monitored to determine network traffic levels in different areas at different times. In particular, network conditions at the cells and tracking areas that UE 110 most frequently visits may be monitored by FOTA server 150 to determine times when base stations 130 are most congested and when base stations 130 (region) are free of congestion (inactive)." (col. 13:37-47).

With respect to claim 17, Zhang teaches,
A system comprising: a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: register devices to a network; - Fig. 4
These limitations are rejected for the same reasons given for analogous claim 13.

With respect to claim 19, Mitra teaches,
wherein the notification includes a notification indicating that the device is updated on an interface of the device. - "For example, in FIG. 8, the client device 300 is again illustrated, where an example of a `low priority` software update download session is illustrated. In this case, an OS for client device 300 has been upgraded to second configuration 620. An optional message 830 informs the user that the upgrade completed successfully ("Your operating system was automatically upgraded last night. Enjoy!")." [0059]; Fig. 8

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen, Rosset, Mitra and Yamashita, and in view of US 20140149644 A1 - hereinafter "Park".

With respect to claim 18, Zhang does not explicitly teach,
wherein the inactive system state indicates the device is in a powered state lower than a powered state of the device being in an active system state.
However, in analogous art for software deployment, Park teaches:
"In addition, the controller 170 may control each component of the electronic apparatus 100 so that the electronic apparatus 100 may have an operation state corresponding to a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset, Mitra and Yamashita with Park's teachings because doing so would provide Zhang/Chen/Rosset/Mitra/Yamashita's system with the ability to facilitate the updating of firmware, as suggested by Park [0003].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Chen, Rosset, Mitra and Yamashita, and in view of US 20170192796 A1 - hereinafter "Kunjuraman".

With respect to claim 20, Zhang teaches,
wherein the collected device data includes location data, motion sensor data, and applications running on the device. - "Process 500 may continue by monitoring an activity pattern and a location pattern associated with UE 110 (block 530). For example, FOTA server 150 may monitor an activity pattern of UE 110 (device) to determine at which times UE 110 is reachable." (col. 12:52-56; Fig. 5) "For example, UE 110 may include...a motion sensor..." (col. 3:53&3:63). "Process 500 may begin when a profile is created for UE 110 (block 510). For example, UE 110 may be brought online and characteristics of UE 110 may be determined by 
Zhang does not explicitly teach wherein the collected device data includes room-based data.
However, in analogous art for software deployment, Kunjuraman teaches:
"The networked device 15 also includes one or more sensors 28." [0017]
"The sensors 28 may include, for example, a temperature sensor, a humidity sensor, a motion sensor, a pressure sensor, an audio sensor, and the like. The sensors 28 may be configured to collect data relating to the premises 10 (e.g., temperature data, humidity data, pressure data, sound data, motion data, and the like). For example, a sensor 28 may be configured to collect temperature data relating to a specific room in the premises 10 in which the networked device 15 is installed. The data collected by the sensors 28 may be transmitted to the hub 20 through the input/output interface 26, and the hub 20 may process the data from the sensors 28 to determine whether any warnings, alarms, or other actions should be taken. " [0020]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang, Chen, Rosset, Mitra and Yamashita with Kunjuraman's teachings because doing so would provide Zhang/Chen/Rosset/Mitra/Yamashita's system with the ability to facilitate the remote configuration of a device, as suggested by Kunjuraman [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192